Citation Nr: 0104410	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-20 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, this 
case must be returned to the RO for further development in 
accordance with the new law.  

In the present claim, the veteran asserts that his current 
bilateral hearing loss is causally related to his military 
service.  At a VA examination in August 1999, an audiologist 
opined that it was unlikely that the veteran's hearing loss 
was related to military service.  In supporting this opinion, 
the examiner noted that service medical records did not show 
any evidence of hearing loss, and the reported onset of 
hearing loss was in 1958, 13 years after the veteran's 
service discharge.  The audiologist also indicated that he 
reviewed the veteran's claims folder and found no treatment 
records from the 1950's showing that the veteran was treated 
for hearing loss during that time period.  

However, upon a review of the record, the Board notes that a 
service medical record dated in August 1944, indicated that 
the veteran was seen for defective left ear hearing.  It was 
noted that whispered voice hearing was 15/15 on the right, 
and 8/15 on the left.  Upon separation examination in 
November 1945, whispered voice hearing was 15/15, 
bilaterally.  A VA electroencephalography record, dated in 
May 1949, documented that the veteran was found to have 
partial nerve deafness of the left ear.  A record from 
Eastern Dispensary and Casualty Hospital from June 1949 
indicated that the veteran was deaf in his left ear.  Other 
VA records, dated from May 1950 to August 1958, indicate that 
the veteran was seen for various complaints including hearing 
loss, dizziness, and ringing in his ears.  A diagnosis of 
Meniere's disease was questioned.  

In light of these facts, the Board can only assume that the 
examiner did not completely review the veteran's claims file.  
Furthermore, the VA clinical records document that the 
veteran received private medical treatment for his hearing 
complaints.  Not attempt to obtain these records has been 
made.  Therefore, the Board finds that further development is 
warranted.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss since his discharge from service.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records, which are not 
already in the file, must be associated 
with the claims folder.  

3.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  Upon completion of the above, the 
veteran should be afforded a VA 
audiological examination.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examinations, in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  All tests deemed 
necessary by the examiners must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The underlined standard of proof 
should be utilized where requested.

After a thorough examination and a review 
of the claims file, the examiner should 
indicate for the record whether it is as 
least as likely as not that the veteran's 
current bilateral (or unilateral) hearing 
loss began in service or is otherwise 
related to his military service, or that 
bilateral or unilateral sensorineural 
hearing loss became clinically manifest 
within one year of discharge from 
service.  The examiner should provide a 
thorough explanation for any conclusions 
reached.  

5.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim for entitlement to 
service connection for bilateral hearing 
loss.  If the determination remains 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


